DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 7/22/2022 is acknowledged.  
3.	Claim 2 has been cancelled.
4.	New claim 5 has been added.
5.	Claims 1 and 3-5 are pending in this application.
6.	Claim 4 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
7.	Applicant elected without traverse of Group 1 (claims 1-3) in the reply filed on 10/31/2021.  Applicant further elected without traverse a composition comprising carnosine, anserine and balenine, and any of the vitamin C, ferulic acid, vitamin E, or astaxanthin as species of composition; and any of the vitamin C, ferulic acid, vitamin E, or astaxanthin as species of antioxidant in the reply filed on 2/9/2022.  Since balenine is not disclosed in instant application, and any of the vitamin C, ferulic acid, vitamin E, or astaxanthin is not a species, the Examiner telephoned Applicant's representative, Jeffrey Howell, on 3/1/2022 for clarification.  Applicant's representative states on the phone that a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.  A search was conducted on the elected species; and prior art was found.  Claims 1, 3 and 5 are examined on the merits in this office action. 

Withdrawn Rejections
8.	Rejection to claim 2 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
10.	(Revised due to Applicant's amendment to the specification) The amendment of specification filed 7/22/2022 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The term "balenine" is not disclosed in the original disclosure.  The instant specification discloses the term "varenin" on page 1, paragraph [0007] of instant specification.  However, the spelling of "varenin" is very different form "balenine".  Therefore, one of ordinary skilled in the art would not understand and reasonably expect the term "varenin" is a typo of the term "balenine".
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).

Response to Applicant's Arguments
11.	Applicant argues that "Applicants have amended paragraph [0007] of the Specification to correct the typographical error and replace the term "varenin" with "balenine." The amendment is fully supported in the Specification at, for example, paragraph [0007]."  
12.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant objection, as stated in Section 10 above, the spelling of "varenin" is very different form "balenine".  Therefore one of ordinary skilled in the art would NOT understand and reasonably expect the term "varenin" is a typo of the term "balenine".  Thus, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claims 1, 3 and 5 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	(Revised due to Applicant's amendment to the claim) Claim 1 recites “A composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine”.  In view of the recited "the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract", one of ordinary skilled in the art would understand and reasonably expect the imidazole dipeptide in the instant claimed composition can be any one of carnosine, anserine, or balenine only.  However, the recited "75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine" indicates that the imidazole dipeptide in the instant claimed composition needs to comprise at least 75% anserine, in that the imidazole dipeptide in the instant claimed composition cannot be carnosine or balenine only.  Therefore, it is unclear what is encompassed within the imidazole dipeptide in the instant claimed composition.  Thus, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 3 and 5 depend from indefinite claim 1 and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising: imidazole dipeptides separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is selected from carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptides do not contain creatinine, and 75% or more of the imidazole dipeptides in the composition is anserine".

Response to Applicant's Arguments
16.	Applicant argues that "Applicants have amended Claim 1 to recite that "75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine."…Accordingly, withdrawal of the rejections under 35 U.S.C. 112 is respectfully requested."  
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that as stated in Section 15 above, Applicant's amendment to claim 1 introduces additional issue into instant claim 1.  In the instant case, as stated in Section 15 above, due to Applicant's amendment to claim 1, it is unclear what is encompassed within the imidazole dipeptide in the instant claimed composition.  Therefore, the rejection is deemed proper and is hereby maintained.  

Claim Rejections - 35 U.S.C. § 101
18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


19.	(Revised due to Applicant's amendment to the claim) Claims 1, 3 and 5 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 1, 3 and 5 are drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.  This judicial exception is not integrated into a practical application because claims 1, 3 and 5 are directed to a composition comprising multiple natural products.  
As disclosed in Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106, cited and enclosed in the previous office action), carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin are all natural products, for example, page 3103, Table 1.  And further as disclosed in Wada et al (Genomics Data, 2016, 10, pages 38-50), balenine is a natural product, for example, page 38, Abstract.
The instant claims 1, 3 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition in instant claims 1, 3 and 5 does not recite features or steps demonstrating a marked difference from what exists in nature; and the composition in instant claims 1, 3 and 5 does not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the composition in instant claims 1, 3 and 5 is not significantly different than a judicial exception (natural product).

Response to Applicant's Arguments
20.	Applicant argues that "Claim 1 recites that the imidazole dipeptide is "separated and purified from chicken extract or salmon extract." Applicants submit that a skilled artisan would understand that a "natural composition" is distinct from a compound that is "separated and purified" from an "extract." Thus, Applicants submit that the claimed composition is not directed to a natural phenomenon and instead is directed to something that must be modified or "extracted" from a natural product and further "separated and purified" from the "extract." Accordingly, Applicants respectfully request that the rejection of Claims 1-3 under 35 U.S.C. §101 be withdrawn."  
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner understands the instant claimed composition by itself is not a natural product; and the imidazole dipeptide recited in instant claim 1 is separated and purified from chicken extract or salmon extract.  However, in the instant case, first, as stated in Section 19 above, instant claims 1, 3 and 5 are directed to a composition comprising multiple natural products.  Second, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide recited in instant claim 1 would not affect the structure of the imidazole dipeptide.  And in the instant case, other than statements, Applicant fails to provide any evidence and/or data to indicate the imidazole dipeptide separated and purified from chicken extract or salmon extract is structurally different from the naturally occurring imidazole dipeptide (see MPEP § 2113 I).  Third, as stated in Section 19 above, instant claims 1, 3 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition in instant claims 1, 3 and 5 does not recite features or steps demonstrating a marked difference from what exists in nature; and the composition in instant claims 1, 3 and 5 does not recite meaningful limitations that add something of significance to the judicial exception.  Taken all these together, the composition in instant claims 1, 3 and 5 is not significantly different than a judicial exception (natural product).  
Therefore, the rejection is deemed proper and is hereby maintained.  
Claim Rejections - 35 U.S.C. § 102(a)(1)
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

23.	Please note: during the search for the elected species, prior art was found for the non-elected species of composition.
(Revised due to Applicant's amendment to the claim) Claim 1 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rokicki et al (Front. Aging Neurosci., 2015, 7, pages 1-11, cited and enclosed in the previous office action).
The instant claim 1 is drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.
Please note: as stated in Section 15 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising: imidazole dipeptides separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is selected from carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptides do not contain creatinine, and 75% or more of the imidazole dipeptides in the composition is anserine".
Rokicki et al teach a composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 (equal to 75% of the imidazole dipeptide in the composition is anserine), for example, page 1, Abstract; and page 2, right column, the last paragraph in Section "2.1.Participants".
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitation "for improving mild cognitive impairment" recited in instant claim 1, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition in Rokicki et al), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claim 1.  
With regards to the limitation "the imidazole dipeptide does not contain creatinine" recited in instant claim 1, in the instant case, Rokicki et al are completely silent about the presence of any creatinine in the imidazole dipeptides.  And there is no evidence that the imidazole dipeptides in the composition taught in Rokicki et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition taught in Rokicki et al do not contain creatinine.
Taken all these together, the composition in Rokicki et al meets the limitations of instant claim 1.
Since the reference teaches all the limitations of instant claim 1; the reference anticipates instant claim 1.

Response to Applicant's Arguments
24.	Applicant argues that "Rokicki fails to disclose or suggest an imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain creatinine as required, in part, by independent Claim 1."  
25.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that Rokicki et al do not explicitly state the imidazole dipeptides are separated and purified from chicken extract or salmon extract; and the imidazole dipeptides do not contain creatinine.  However, in the instant case, with regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", as stated in Section 23 above, this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Furthermore, with regards to the limitation "wherein the imidazole dipeptide does not contain creatinine", as stated in Section 23 above, Rokicki et al are completely silent about the presence of any creatinine in the imidazole dipeptides.  And there is no evidence that the imidazole dipeptides in the composition taught in Rokicki et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition taught in Rokicki et al do not contain creatinine.  In addition, in the instant case, other than statements and/or arguments, Applicant fails to provide any data and/or evidence to show that the imidazole dipeptides in the composition taught in Rokicki et al are structurally different from the imidazole dipeptides separated and purified from chicken extract or salmon extract, and the imidazole dipeptides in the composition taught in Rokicki et al contain creatinine.  
Taken all these together, the rejection is deemed proper and is hereby maintained.  

Claim Rejections - 35 U.S.C. § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


27.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

28.	(Revised due to Applicant’s amendment to the claim) Claims 1, 3 and 5 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106, cited and enclosed in the previous office action).
The instant claims 1, 3 and 5 are drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.
Please note: as stated in Section 15 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising: imidazole dipeptides separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is selected from carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptides do not contain creatinine, and 75% or more of the imidazole dipeptides in the composition is anserine".
Yanai et al, throughout the literature, teach the preventive activity of naturally occurring antioxidants against three reactive oxygen species using a protein degradation assay, for example, Abstract.  Yanai et al further teach antioxidant combination inhibits ROS mediated damage; and an antioxidant combination comprising 50 mM the mixture of the imidazole dipeptides anserine and carnosine, 50 mM vitamin C (VC) and 5mM ferulic acid (FA), for example, Title; Abstract; and page 3103, right column, the 1st paragraph in Section "Significant combination of antioxidants against the three ROS radicals".  It meets the limitation of "anserine and carnosine" recited in instant claim 1; and the limitations of "vitamin C (VC)" and "ferulic acid (FA)" recited in instant claims 3 and 5.
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitations "for improving mild cognitive impairment" recited in instant claims 1, 3 and 5; and "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition (the antioxidant combination in Yanai et al), since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended uses recited in instant claims 1, 3 and 5.  
With regards to the limitation "the imidazole dipeptide does not contain creatinine" recited in instant claim 1, in the instant case, Yanai et al are completely silent about the presence of any creatinine in the imidazole dipeptides anserine and carnosine.  And there is no evidence that the imidazole dipeptides in the antioxidant combination taught in Yanai et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the antioxidant combination taught in Yanai et al do not contain creatinine.
The difference between the reference and instant claims 1, 3 and 5 is that the reference does not explicilty teach a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant; the amount of anserine in the imidazole dipeptide recited in instant claim 1; and the limitation of instant claim 5.
However, Yanai et al teach both vitamin E and astaxanthin are antioxidants against ROS, for example, page 3102, Figure 2; and page 3103, Table 1.  Yanai et al further teach the antioxidant activity of each of carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin against three reactive oxygen species, for example, page 3103, Table 1.  
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount of carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin; and the ratio of carnosine and anserine in the antioxidant combination for effectively prevent oxidative stress by all three reactive oxygen species, since Yanai et al teach the antioxidant activity of each of carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin against three reactive oxygen species.  And The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, in view of the teachings of Yanai et al as a whole and with routine optimization, it would have been obvious to one of ordinary skilled in the art to develop an antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin.  It reads on a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.
In view of the teachings of Yanai et al as a whole with routine optimization, one of ordinary skilled in the art would have been motivated to develop an antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin, because Yanai et al teach both vitamin E and astaxanthin are antioxidants against ROS.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount of carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin and the ratio of carnosine and anserine in the antioxidant combination for effectively prevent oxidative stress by all three reactive oxygen species, since Yanai et al teach the antioxidant activity of each of carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin against three reactive oxygen species.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
In view of the teachings of Yanai et al as a whole with routine optimization, a person of ordinary skilled in the art would have reasonable expectation of success in developing an antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine, vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the antioxidant combination comprising a mixture of the imidazole dipeptides anserine and carnosine with at least 75% of the imidazole dipeptides being anserine is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin.  

Response to Applicant's Arguments
29.	Applicant argues that "Applicants submit that Yanai fails to disclose or render obvious an imidazole dipeptide that does not contain creatinine as required by independent Claim 1."  
30.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner understands that Yanai et al do not explicitly state the imidazole dipeptides do not contain creatinine.  However, in the instant case, as stated in Section 28 above, Yanai et al are completely silent about the presence of any creatinine in the imidazole dipeptides anserine and carnosine.  And there is no evidence that the imidazole dipeptides in the antioxidant combination taught in Yanai et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the antioxidant combination taught in Yanai et al do not contain creatinine.  Furthermore, in the instant case, other than statements and/or arguments, Applicant fails to provide any data and/or evidence to show that the imidazole dipeptides in the antioxidant combination taught in Yanai et al contain creatinine.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

31.	(Revised doe to Applicant's amendment to the claim) Claims 1, 3 and 5 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rokicki et al (Front. Aging Neurosci., 2015, 7, pages 1-11, cited and enclosed in the previous office action) in view of Behl et al (Free Radical Biology & Medicine, 2002, 33, pages 182-191, cited and enclosed in the previous office action), Grimmig et al (GeroScience, 2017, 39, pages 19-32, cited and enclosed in the previous office action) and Ojha et al (Drug Design, Development and Therapy, 2015, 9, pages 5499-5510, cited and enclosed in the previous office action).
The instant claims 1, 3 and 5 are drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.
Please note: as stated in Section 15 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising: imidazole dipeptides separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is selected from carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptides do not contain creatinine, and 75% or more of the imidazole dipeptides in the composition is anserine".
Rokicki et al teach a composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 (equal to 75% of the imidazole dipeptide in the composition is anserine); and daily carnosine/anserine supplementation can impact cognitive function and that network connectivity changes are associated with its effects, for example, page 1, Abstract; and page 2, right column, the last paragraph in Section "2.1.Participants".  Rokicki et al further teach the effect of the carnosine/anserine supplementation may be due to decreased neuroinflammation; neuroinflammation is associated with normal aging, and antioxidants have the ability to help prevent neuroinflammation, for example, page 8, left column, the 2nd and 3rd paragraphs. 
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitation "for improving mild cognitive impairment" recited in instant claims 1, 3 and 5, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition in Rokicki et al), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claims 1, 3 and 5.  
With regards to the limitation "the imidazole dipeptide does not contain creatinine" recited in instant claim 1, in the instant case, Rokicki et al are completely silent about the presence of any creatinine in imidazole dipeptides.  And there is no evidence that the imidazole dipeptides in the composition taught in Rokicki et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition taught in Rokicki et al do not contain creatinine.
Therefore, the composition in Rokicki et al meets the limitation of instant claim 1.
The difference between the reference and instant claims 1, 3 and 5 is that the reference does not explicilty teach a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant; and the limitations of instant claims 3 and 5.
However, Behl et al teach both vitamin E and vitamin C directly interact with reactive oxygen species (ROS); and exhibit neuroprotective activity, for example, page 183, left column, Section "Antioxidant defense systems: enzymes and antioxidants"; and page 185, Table 2.  
Furthermore, Grimmig et al, throughout the literature, teach astaxanthin (ATX) exhibits neuroprotective activity; and AXT as a promising therapeutic agent in preserving cognitive function in age and neurodegeneration, for example, Title; and Abstract. 
In addition, Ojha et al, throughout the literature, teach ferulic acid (FA) has promising neuroprotective effect against degenerative changes in Parkinson's disease (PD); and the protective effects are mediated through its antioxidant and anti-inflammatory properties, for example, Title; and Abstract.
And, one of ordinary skilled in the art would have been motivated to optimize the amount of vitamin C, ferulic acid, vitamin E and astaxanthin in the composition for effective neuroprotective activity.  And The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al with routine optimization to develop a composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 (equal to 75% of the imidazole dipeptide in the composition is anserine), vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin.  It reads on a composition comprising carnosine, anserine, vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of composition; and a combination of vitamin C, ferulic acid, vitamin E and astaxanthin as the elected species of antioxidant.  
With regards to the intended use limitation "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition from the prior art composition (the composition developed from the combined teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al with routine optimization), since such intended use does not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition (the composition developed from the combined teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al with routine optimization) is not capable of preforming the intended use recited in instant claim 3.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al with routine optimization to develop a composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 (equal to 75% of the imidazole dipeptide in the composition is anserine), vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin, because Behl et al teach both vitamin E and vitamin C directly interact with reactive oxygen species (ROS); and exhibit neuroprotective activity.  Grimmig et al teach astaxanthin (ATX) exhibits neuroprotective activity; and AXT as a promising therapeutic agent in preserving cognitive function in age and neurodegeneration.  Ojha et al teach ferulic acid (FA) has promising neuroprotective effect against degenerative changes in Parkinson's disease (PD); and the protective effects are mediated through its antioxidant and anti-inflammatory properties.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the amount of vitamin C, ferulic acid, vitamin E and astaxanthin in the composition for effective neuroprotective activity.  And The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Rokicki et al, Behl et al, Grimmig et al and Ojha et al with routine optimization to develop a composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 (equal to 75% of the imidazole dipeptide in the composition is anserine), vitamin C (VC), vitamin E, ferulic acid (FA) and astaxanthin, wherein the imidazole dipeptides do not contain creatinine, and wherein 250 mg of the composition comprising the imidazole dipeptides carnosine and anserine at a ratio of 1: 3 is supplemented with 25-90 mg of vitamin C, 1-20 mg of ferulic acid, 10-40 mg of vitamin E, and 1-20 mg of astaxanthin.  

Response to Applicant's Arguments
32.	Applicant argues that "Rokicki fails to disclose or suggest an imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein the imidazole dipeptide does not contain creatinine as required, in part, by independent Claim 1…even combinable, Behl, Grimmig and Ojha fail to remedy the deficiencies of Rokicki with respect to Claim 1."  
33.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that Rokicki et al do not explicitly state the imidazole dipeptides are separated and purified from chicken extract or salmon extract; and the imidazole dipeptides do not contain creatinine.  However, in the instant case, with regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", as stated in Section 31 above, this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  Furthermore, with regards to the limitation "wherein the imidazole dipeptide does not contain creatinine", as stated in Section 31 above, Rokicki et al are completely silent about the presence of any creatinine in the imidazole dipeptides.  And there is no evidence that the imidazole dipeptides in the composition taught in Rokicki et al contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition taught in Rokicki et al do not contain creatinine.  In addition, in the instant case, other than statements and/or arguments, Applicant fails to provide any data and/or evidence to show that the imidazole dipeptides in the composition taught in Rokicki et al are structurally different from the imidazole dipeptides separated and purified from chicken extract or salmon extract, and the imidazole dipeptides in the composition taught in Rokicki et al contain creatinine.  
Taken all these together, the rejection is deemed proper and is hereby maintained.  

Obviousness Double Patenting 
34.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

35.	(Revised due to Applicant's amendment to the claim) Claims 1 and 3 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 7727961 B2 in view of Yanai et al (Biosci. Biotechnol. Biochem., 2008, 72, pages 3100-3106, cited and enclosed in the previous office action).
36.	Instant claims 1 and 3 are drawn a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.
	Please note: as stated in Section 15 above, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 1 as "A composition for improving mild cognitive impairment comprising: imidazole dipeptides separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is selected from carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptides do not contain creatinine, and 75% or more of the imidazole dipeptides in the composition is anserine".
37.	Claims 1-8 of US patent 7727961 B2 are drawn to a composition that does not contain vitamin E, comprising in the following proportions: (A) 100 mg anserine and carnosine, (B) 20 mg to 164.7 mg of Vitamin C, which may be in the form of L-ascorbic acid or L-ascorbate, and (C) 2 mg to 5 mg of at least one caffeic acid compound selected from the group consisting of ferulic acid, curcumin, chlorogenic acid, cinnamic acid, and caffeic acid; and a food to which the composition of claim 1 has been added.
With regards to the limitation "imidazole dipeptide separated and purified from chicken extract or salmon extract", this is a product by process limitation for obtaining the imidazole dipeptide recited in instant claim 1.  As evidenced by instant specification, imidazole dipeptide (abbreviated as IMDP) is a general term for dipeptides composed of β-alanine and L-histidine " (see page 1, paragraph [0007] of instant specification).  Therefore, based on the disclosure of instant specification, one of ordinary skilled in the art would understand and reasonably expect that the process to obtain the imidazole dipeptide would not affect the structure of the imidazole dipeptide.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).       
With regards to the intended use limitations "for improving mild cognitive impairment" recited in instant claims 1 and 3; and "to inhibit in vivo oxidation of the imidazole dipeptide" recited in instant claim 3, in the instant case, the intended use limitations do not patentably distinguish the instant claimed composition from the prior art composition (the composition recited in claims 1-8 of US patent 7727961 B2), since such intended uses do not create a structural difference between the claimed composition and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the composition recited in claims 1-8 of US patent 7727961 B2 is not capable of preforming the intended uses recited in instant claims 1 and 3. 
38.	The difference between the composition recited in instant claims 1 and 3 and the composition recited in claims 1-8 of US patent 7727961 B2 is claims 1-8 of US patent 7727961 B2 do not explicitly teach the amount of anserine and the limitation "the imidazole dipeptide does not contain creatinine" recited in instant claim 1.
However, in view of the teachings of Yanai et al as set forth in Section 28 above, one of ordinary skilled in the art would have been motivated to optimize the amount of carnosine and anserine in the composition recited in claims 1-8 of US patent 7727961 B2 for effectively prevent oxidative stress by all three reactive oxygen species, since Yanai et al teach the antioxidant activity of each of carnosine and anserine against three reactive oxygen species.  And The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
With regards to the limitation "the imidazole dipeptide does not contain creatinine" recited in instant claim 1, in the instant case, claims 1-8 of US patent 7727961 B2 are completely silent about the presence of any creatinine in the imidazole dipeptides anserine and carnosine.  And there is no evidence that the imidazole dipeptides in the composition recited in claims 1-8 of US patent 7727961 B2 contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition recited in claims 1-8 of US patent 7727961 B2 do not contain creatinine.
Therefore, in the instant case, in view of the teachings of Yanai et al as set forth in Section 28 above with routine optimization, it would have been obvious to one of ordinary skilled in the art to modify the composition recited in claims 1-8 of US patent 7727961 B2 and develop the composition recited in instant claims 1 and 3.

Response to Applicant's Arguments
39.	Applicant argues that "Claim 1 has been amended to recite that the imidazole dipeptide does not contain creatinine. Applicants submits that Claims 1-8 of the '961 Patent fail to recite anything about creatinine."  
40.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that claims 1-8 of US patent 7727961 B2 do not explicitly state the imidazole dipeptides do not contain creatinine.  However, in the instant case, as stated in Section 38 above, claims 1-8 of US patent 7727961 B2 are completely silent about the presence of any creatinine in the imidazole dipeptides anserine and carnosine.  And there is no evidence that the imidazole dipeptides in the composition recited in claims 1-8 of US patent 7727961 B2 contain any creatinine.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the imidazole dipeptides in the composition recited in claims 1-8 of US patent 7727961 B2 do not contain creatinine.  Furthermore, in the instant case, other than statements and/or arguments, Applicant fails to provide any data and/or evidence to show that the imidazole dipeptides in the composition recited in claims 1-8 of US patent 7727961 B2 contain creatinine.  
Taken all these together, the rejection is deemed proper.  And, until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is maintained.


New Objections
41.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "…wherein the composition comprising imidazole dipeptides is supplemented with two or more antioxidants to inhibit in vivo oxidation of the imidazole dipeptides, and wherein the two or more antioxidants are selected from the group consisting of: vitamin C, ferulic acid, vitamin E, and astaxanthin".
42.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as "…wherein 250 mg of the composition comprising imidazole dipeptides is supplemented with…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
43.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


44.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 1, 3 and 5 are drawn to a composition for improving mild cognitive impairment comprising: imidazole dipeptide separated and purified from chicken extract or salmon extract, wherein: the imidazole dipeptide is carnosine, anserine, or balenine derived from the chicken extract or the salmon extract, the imidazole dipeptide does not contain creatinine, 75% or more of the imidazole dipeptide derived from the chicken extract is anserine, and 95% or more of the imidazole dipeptide derived from the salmon extract is anserine.  
With regards to the term "balenine" recited in instant claim 1, the term "balenine" has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for the term "balenine" recited in instant claim 1, the instant specification fails to disclose it.  Therefore, the instant specification fails to provide literal support to the term "balenine" recited in instant claim 1.  

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, as stated in Section 10 above, the instant specification discloses the term "varenin" on page 1, paragraph [0007] of instant specification.  However, the spelling of "varenin" is very different form "balenine".  Therefore, one of ordinary skilled in the art would not understand and reasonably expect the term "varenin" is a typo of the term "balenine".  Thus, the instant specification fails to provide any implicit or inherent support to the term "balenine" recited in instant claim 1.
Taken all these together, the instant specification fails to provide support to the limitation "balenine" recited in instant claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658